Citation Nr: 0505964	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-14 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected right ankle fracture with residual 
traumatic arthritis.  

2.  Entitlement to an initial rating in excess of 20 percent 
for service-connected lumbar spinal stenosis with disc 
bulges, L3-4.

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected medial meniscal tear of the right knee.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in January 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.  The veteran's service-connected right ankle fracture with 
residual traumatic arthritis is manifested by post-traumatic 
arthritis in the right ankle with probable soft tissue 
swelling, subjective complaints of pain and weakness, and 
objective evidence of mild tenderness to palpation about the 
talotibial joint with 2 degrees dorsiflexion and 42 degrees 
plantarflexion.  

2.  For the period from August 21, 2002, to November 4, 2002, 
the veteran's service-connected lumbar spinal stenosis with 
disc bulges, L3-4, was manifested by degenerative disease, 
moderate limitation of motion, and no more than moderate 
intervertebral disc syndrome with recurring attacks. 

3.  Beginning November 5, 2002, the veteran's service-
connected lumbar spinal stenosis with disc bulges, L3-4, is 
manifested by degenerative disease, moderate limitation of 
motion, mildly positive straight leg raising, possible 
impingement on the traversing right L5 nerve root, and 
subjective complaints of low back pain radiating to bilateral 
legs, with numbness over the posterior legs and tingling over 
the back legs.  

4.  The veteran's service-connected medial meniscal tear, 
right knee, is manifested by limitation of flexion to 122 
degrees, limitation of extension to 10 degrees, and 
tenderness to palpation over the lateral joint line and 
lateral patellar border, but without objective evidence of 
instability, locking, or weakness.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a service-connected right ankle fracture with residual 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5271 (2004).

2.  The criteria for an evaluation in excess of 20 percent 
for service-connected lumbar spinal stenosis with disc 
bulges, L3-4, for the period from August 21, 2002, to 
November 4, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293 (2002) (2003).

3.  The criteria for an evaluation of 30 percent, but no 
more, for service-connected lumbar spinal stenosis with disc 
bulges, L3-4, beginning November 5, 2002, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, 8520 (2003).

4.  The criteria for an evaluation in excess of 10 percent 
for a service-connected medial meniscal tear, right knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from February 1967 to 
February 1969 in the United States Army. 

In a May 1969 rating action, the RO granted service 
connection for residuals of a right ankle fracture, evaluated 
as noncompensable.  In a June 1996 rating action, the RO 
determined that a 10 percent rating was warranted for the 
veteran's service-connected residuals of a right ankle 
fracture.  In August 2002, the veteran filed claims for 
service connection, to include claims for a back and right 
knee disability, and for an increased rating of his service-
connected right ankle disability.  

VA treatment records dated from 2001 to 2002 demonstrate 
complaints of pain in the right knee, aching pain 
encompassing both gluteal and posterior thigh areas, 
bilateral leg pain, and lower back spasms.  A July 2001 
radiological examination of the right ankle revealed probable 
soft tissue swelling and mild post-traumatic arthritic 
changes in the talotibial joint.  A July 2001 radiological 
examination of the right knee revealed minimal fluid within 
the suprapatellar bursa, mild degenerative changes in the 
femoropatellar articulation and medial compartment of the 
knee joint, and bone fragment consistent with an old avulsion 
lateral tibial eminence.  Physical examination in August 2001 
revealed negative straight leg raising, no focal tenderness, 
and a normal neurological examination.  The August 2001 
record also reflects that the veteran had X-rays and a 
computed axial tomography (CT or CAT) scan done on his spine.  
Such showed a mild spinal stenosis, but overall, the plain X-
rays showed modest disc space changes.  No spondylolisthesis 
was noted.  The CT scan showed a significant degree of 
ligamentous hypertrophy and joint spurring producing mild 
spinal stenosis at several levels in the low lumbar region.  
An October 2001 treatment note reflects complaints of right 
knee and right ankle pain.  It was noted that his right ankle 
was swollen.  A February 2002 magnetic resonance image (MRI) 
of the lumbar spine revealed bulging discs throughout the 
lumbar spine and anterior subluxation of L4 and some 
hypertrophic spurs and degenerative changes about the 
spophyseal joints resulting in moderate to severe spinal 
stenosis.  A July 2002 VA treatment record describes the 
veteran's back pain as moderate to severe in nature.  An 
August 2002 clinical record noted that the veteran walked 
with a slow gait, somewhat limping with no particular side 
being favored.  

Upon VA examination dated in October 2002, the examiner noted 
that the claims folder and medical records had been reviewed.  
The veteran complained of constant pain throughout the ankle 
joint and a flare-up if on his feet all day.  The ankle was 
described as stiff, weak, and giving way easily.  The veteran 
did report some swelling in the ankle.  Flare-ups were noted 
as occurring two to three times per week.  The veteran 
reported missing four to five days of work in the last year 
because of his right ankle.  The veteran also reported 
hyperextending his right knee a year earlier when his right 
ankle gave way.  The veteran complained of generalized pain 
and stiffness in the right knee.  The veteran reported that 
the knee tended to give backwards, but locking had not been 
noticed.  In regard to his back, the veteran reported 
experiencing pain in the lumbar area that radiated into the 
buttocks and down both legs to the ankles.  The back was 
described as stiff, weak and tiring easily.  The veteran 
reported that when his right ankle flared-up, his back and 
knee would bother him more.  It was noted that the veteran 
worked in construction doing concrete work.  Physical 
examination revealed a normal gait, but the examiner did note 
excessive wear on the lateral aspect of the right heel when 
compared to the left shoe.  Examination of the right ankle 
showed no acute or chronic swelling, deformity, or increased 
heat or erythema.  The ankle had mild tenderness to palpation 
about the talotibial joint.  The examiner did not appreciate 
any excessive weakness on eversion testing and the veteran 
had excellent strength in the ankle.  On range of motion 
testing, the veteran complained of pain when rising on his 
toes and heels, but there was no objective evidence of pain.  
Active dorsiflexion was to 8 degrees and active plantar 
flexion was to 42 degrees.  With repeated use, there was no 
evidence of additional loss of motion, pain, weakness, 
incoordination, or fatigability.  

Physical examination of the right knee revealed minimal 
swelling, but no increased heat or erythema.  The veteran did 
have minimal atrophy of the quadriceps on the right.  The 
right knee was tender to palpation over the lateral joint 
line and the lateral patellar border.  There was moderate 
crepitus with flexion and extension.  The knee was stable on 
drawer and collateral ligament testing.  The veteran did have 
moderate discomfort with McMurray's testing.  The examiner 
noted no weakness in the knee.  On active range of motion 
testing, there was no objective evidence of pain on flexion 
and extension, but the veteran did have moderate difficulty 
getting into a squat and used furniture for assistance.  The 
veteran complained of pain throughout the maneuvers, but 
there was no grimacing or wincing.  Active extension was to 8 
degrees and active flexion was to 126 degrees.  With repeated 
use, there was no evidence of additional loss of motion, 
pain, weakness, incoordination, or fatigability.  

Examination of the back showed a mild loss of lumbar 
lordosis.  The back was mildly tender to palpation in the 
lumbar spine.  Sacroiliac joints and sciatic notches were 
nontender.  Straight leg raising was negative.  The veteran 
had some alteration in sensation in the right leg medially 
and laterally, but knee and ankle jerks were 2+ and 
symmetrical throughout.  The veteran had excellent strength 
of the lower extremities throughout.  On active range of 
motion testing, the veteran complained of pain on left 
lateral flexion but there was no wincing or grimacing.  
Active ranges of motion were normal with the exception of 
extension, which was to 20 degrees, and right lateral 
flexion, which was to 35 degrees.  With repeated use there 
was no evidence of additional loss of motion, pain, weakness, 
incoordination, or fatigability.  

The examiner noted diagnoses of status post right ankle 
fracture with problems of pain and instability in the ankle 
and x-ray evidence of post-traumatic arthritis; right knee 
medial meniscal tear, and low back pain, radiating into the 
legs.  

A November 2002 VA treatment record notes that straight leg 
raising was mildly positive, especially with the right leg.  
The assessment included spinal stenosis at L4, L5, causing 
low back pain.  

In a January 2003 rating decision, the RO granted service 
connection for spinal stenosis with disc bulges at L3-4, 
lumbar spine, evaluated as 20 percent disabling; a medial 
meniscal tear of the right knee as secondary to the service-
connected right ankle, evaluated as 10 percent disabling; and 
assigned a 20 percent rating for the veteran's service-
connected right ankle fracture with residual traumatic 
arthritis.  In February 2003, the veteran expressed 
disagreement with the assigned ratings for his back, right 
knee, and right ankle.  

VA treatment records dated in 2003 demonstrate continued 
complaints of back pain with decreased function, sleep, and 
physical activity.  A February 2003 clinical record 
demonstrates paraspinal muscle spasms bilaterally, but no 
neurological deficits in the lower extremities.  The veteran 
was referred for a three-month trial of myofacial physical 
therapy.  A February 2003 MRI of the lumbar spine revealed 
severe facet joint degenerative disease at L4-5 with bony 
overgrowth and subluxation, with narrowing of the right 
lateral recess with possible impingement on the traversing 
right L5 nerve root.  There was also some narrowing of the 
right neural foramen but not definite impingement on the 
exiting nerve root.  There was relative but not definitely 
significant spinal stenosis.  There was also significant 
facet joint degenerative disease at L3-4 and L5-S1, but no 
significant impingement on the thecal sac or individual nerve 
roots.  In April 2003, the veteran complained of low back 
pain radiating to bilateral legs, associated with numbness 
over the posterior legs and tingling over the back legs.  
Examination revealed motor strength of 5/5 on the left, 5/5 
on the right with ankle jerk +1/+1 and knee jerk -1/+1.  In 
May 2003, the veteran reported constant low back pain.  
Physical examination revealed point tenderness over the L2/L3 
and L4/L5 level.  The veteran also demonstrated a left 
forward sacral base restriction.  The veteran demonstrated 
decreased lumbar lordosis and subjective reports of back 
pain.  The veteran did have relief of symptoms with forward 
flexion.  Straight leg raising was noted as negative.  It was 
noted that the veteran demonstrated a group dysfunction at 
the lumbar and sacroiliac joint secondary to his gait 
pattern.  

A May 2003 statement from the veteran's employer states that 
the veteran could not perform normal duties because of his 
physical condition.  It was noted that one day of work 
required two days of recuperation before the veteran could 
work again.  

Upon VA examination dated in June 2003, the examiner noted 
that the veteran's claims folder and medical record had been 
reviewed.  In regard to the back, the veteran complained of 
low back pain radiating down both legs as well as stiffness, 
weakness, and fatigability if on his feet a lot.  The veteran 
also reported that lifting more than 10 pounds aggravated his 
back.  The examiner noted that there was osteoarthritis in 
the lumbosacral spinal area.  The examiner also noted that 
during flare-ups, the veteran had a 20 percent loss of range 
of motion in all directions.  Range of motion testing 
revealed 65 degrees flexion, 22 degrees extension, 35 degrees 
right lateral flexion, 33 degrees left lateral flexion, and 
25 degrees bilateral rotation.  The veteran complained of 
tenderness at the end of all ranges of motion and there was 
slight wincing at the end of dorsiflexion and flexion on 
range of motion testing.  For repetitive motion, the veteran 
performed five flexions and extensions without evidence of 
further fatigue, weakness, incoordination, or loss of motion.  

In regard to the right knee, the veteran complained of some 
swelling and daily pain.  The pain was described as sharp and 
worse in the morning.  He reported experiencing flare-ups 
about once or twice a day and lasting for about ten minutes.  
Precipitating factors were noted as walking more than a block 
and right ankle flare-ups.  Physical examination revealed no 
swelling or discoloration.  Range of motion testing revealed 
10 degrees extension and 122 degrees flexion.  All four 
ligaments were intact on stress testing.  McMurray's test was 
negative without any catching or clicking.  Medial patellar 
pressure was without complaint of pain.  There was some 
tenderness to palpation of the right medial knee, but there 
was no wincing or grimacing.  It was noted that during flare-
ups, the veteran lost an additional 15 percent of flexion, 
but had no loss of extension.  On repetitive motion testing, 
the veteran performed five half-squats without evidence of 
any further fatigue, weakness, incoordination, or further 
loss of range of motion.  

In regard to the right ankle, the veteran complained of a 
daily ache that was sometimes sharp.  He reported that his 
right ankle was aggravated by being on his feet all day.  The 
veteran also reported a locking in the ankle once or twice a 
month, and a feeling of instability or giving out without any 
warning.  The veteran reported having flare-ups about once a 
day.  Range of motion testing revealed 2 degrees dorsiflexion 
and 42 degrees plantarflexion.  The veteran reported being 
unable to walk more than a block at a time and unable to 
stand for more than two minutes at a time.  

The examiner noted relevant diagnoses of spinal stenosis with 
disc bulges at L3-4 of the lumbar spine and sequel of pain 
and decreased range of motion; fracture with residual 
traumatic arthritis of the right ankle; and medial meniscal 
injury, right knee, with sequel of pain.  

A June 2003 statement from the veteran's landlord states that 
the veteran's physical condition had deteriorated 
considerably over the last three years.  It was noted that it 
took the veteran more time and effort to accomplish simple 
tasks such as climbing stairs, vacuuming, and putting away 
groceries.  

VA physical therapy treatment records note that the veteran's 
back and leg pain symptoms improved initially after traction 
treatment, but later returned.  It was noted that the 
therapist felt the veteran's radiculopathy-like symptoms into 
his bilateral lower extremities were not going to continue to 
improve with conservative treatment.  

A July 2003 statement from a friend of the veteran states 
that the veteran's physical condition had deteriorated 
considerably in the last seven or eight months.  The friend 
noted that he had worked with the veteran recently on a small 
job and the veteran could not perform some simple procedures 
for more than a few minutes.  He also noted that the veteran 
appeared to be in pain all of the time and had extreme 
difficulty sleeping.  He noted the veteran had problems 
climbing stairs and with walking.  

A July 2003 Social Security Administration medical 
consultation report notes post-traumatic arthritis in the 
right ankle, but a normal gait and no swelling.  There was 
some restriction of dorsiflexion, but the ankle was described 
as functioning well overall.  The knee was noted as having 
degenerative joint disease and limited flexion.  The knee was 
also described as stable.  Degenerative changes of the lumbar 
spine were also noted.  

At his July 2003 RO hearing, the veteran testified to 
experiencing constant pain in his knee, ankle, and back.  He 
described his back pain as shooting up and down his legs.  
The veteran stated that he was unable to go hiking or play 
ball with his son because of his constant pain.  He also 
indicated that he had pain with sitting, standing, and 
driving.  

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Specific to the veteran's initial back and right knee rating 
claims, the Board observes that following the January 2003 
rating decision granting service connection for such 
disabilities, the veteran submitted a notice of disagreement 
as to the assigned disability ratings.  In an opinion, VA's 
General Counsel considered the question of whether VA must 
notify a claimant via a VCAA letter of the information and 
evidence necessary to substantiate an issue first raised in a 
notice of disagreement submitted in response to VA's notice 
of its decision on a claim for which VA has already notified 
the claimant of the information and evidence necessary to 
substantiate the claim.  The General Counsel held as follows:

Under 38 U.S.C. § 5103(a), VA, upon receipt of a 
complete or substantially complete application, must 
notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take 
development or review action it deems proper under 
applicable regulations and issue a statement of the case 
if the action does not resolve the disagreement either 
by grant of the benefits sought or withdrawal of the 
notice of disagreement.  If, in response to notice of 
its decision on a claim for which VA has already given 
the § 5103 notice, VA receives a notice of disagreement 
that raises a new issue, § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but § 5103 does not 
require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised 
issue. 

See VAOPGCPREC 8-03 (December 22, 2003).  This General 
Counsel opinion is binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  The Board 
finds that, in the veteran's case, under the holding in 
VAOPGCPREC 8-03, further notice from VA to the veteran is not 
required with regard to his claims for initial ratings in 
excess of 20 and 10 percent for his back and knee 
disabilities, respectively, discussed herein because 
documents issued to the veteran provided notice sufficient to 
enable him to prepare and present argument directly pertinent 
to his appeal.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in September 
2002 informed him that to establish entitlement to service 
connection, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  Pertinent to the veteran's increased rating claims, 
the January 2003 rating decision, the May 2003 statement of 
the case, and the September 2003 supplemental statement of 
the case advised the veteran of the applicable laws and 
regulations governing the rating of his ankle, knee, and back 
disabilities as well as the evidence necessary to warrant 
entitlement to higher evaluations for each disability.  
Regarding the veteran's back claim, the Board observes that 
the rating criteria had been amended in September 2002 and 
September 2003.  The May 2003 statement of the case and the 
November 2003 supplemental statement of the case advised the 
veteran of the new criteria issued in September 2002 and 
September 2003, respectively.  Such documents also considered 
the evidence under each criteria.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The September 5, 2002, letter advised 
the veteran that since he had recently received treatment at 
a VA facility or had treatment authorized by VA, VA would 
obtain the necessary reports of such treatment.  The 
September 12, 2002, letter informed the veteran that VA would 
request any private medical evidence the veteran identifies, 
if he completed an Authorization and Consent to Release 
Information to VA form for each facility.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The September 2002 letters notified the veteran that 
he should provide additional information, to include the 
name, address, time frame, and conditions for which he was 
treated of the person, agency, or company that has relevant 
records.  If he wanted VA to obtain such records on his 
behalf, he should complete and return an Authorization and 
Consent to Release Information to VA form for each facility.  
The veteran was also advised to inform VA of any additional 
information or evidence that he wanted VA to attempt to 
obtain.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claims (as required 
by 38 C.F.R. § 3.159 (b)), the Board finds that the veteran 
is not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his claimed disabilities.  Moreover, 
the veteran has not identified any additional outstanding 
relevant medical evidence to be considered in connection with 
his increased rating claims.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the RO's not specifically requesting that 
the veteran provide any evidence in his possession that 
pertained to his claims.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claims, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has also been afforded VA examinations for the 
purpose of adjudicating his claims.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claims.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

Right Ankle Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected right ankle disability.  
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this disability 
beyond that which is set out herein below.  In an increased 
rating case the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected right ankle fracture with 
residual traumatic arthritis is currently evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5271.  The veteran contends that his ankle is 
painful and such disability has increased in severity so as 
to warrant an evaluation in excess of 20 percent. 

As indicated previously, Diagnostic Code 5010 contemplates 
arthritis due to trauma substantiated by x-ray findings and 
is rated as degenerative arthritis.  Diagnostic Code 5003 
applies to degenerative arthritis and provides that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  As such, the veteran is rated 
under Diagnostic Code 5271, pertinent to limitation of ankle 
motion. 

The normal range of ankle motion is from zero to 20 degrees 
of dorsiflexion and from zero to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5271 contemplates limited motion of the ankle 
and provides for a 20 percent evaluation for marked 
limitation of motion of the ankle.  

The relevant medical evidence of record demonstrates post-
traumatic arthritis in the right ankle with probable soft 
tissue swelling, subjective complaints of pain and weakness, 
and objective evidence of mild tenderness to palpation about 
the talotibial joint.  Range of motion testing has revealed 2 
degrees dorsiflexion and 42 degrees plantarflexion.  This 
evidence is consistent with a 20 percent rating under 
Diagnostic Code 5271 for marked limitation of motion of the 
ankle.  The Board notes that a 20 percent evaluation is the 
highest rating assignable under Diagnostic Code 5271.  The 
medical evidence does not demonstrate ankylosis of the ankle, 
thus a higher rating under Diagnostic Code 5270 is not for 
consideration.  

The Board recognizes that the Unites States Court of Appeals 
for Veterans Claims (Court) has also held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran's service-connected right ankle 
disability is rated pursuant to Diagnostic Code 5271, which 
is based solely upon limitation of motion.  However, where 
the veteran is already receiving the maximum schedular rating 
provided under the applicable diagnostic code, an additional 
rating for functional loss due to pain is not warranted.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Accordingly, 
the Board concludes that the veteran's right ankle 
symptomatology is consistent with a 20 percent rating 
pursuant to Diagnostic Code 5271, and the criteria for a 
rating in excess of 20 percent have not been met.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation for the 
veteran's right ankle.  A review of the record, to include 
the medical evidence, fails to reveal any additional 
functional impairment associated with the veteran's right 
ankle disability to warrant consideration of alternate rating 
codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation of his right knee disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.


Back Disability

The veteran's service-connected lumbar spinal stenosis with 
disc bulges, L3-4, is currently evaluated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5292, which contemplates limitation of motion of the lumbar 
spine, effective August 21, 2002.  The Board observes that 
the January 2003 rating decision originally rated the veteran 
under Diagnostic Code 5293, pertinent to intervertebral disc 
syndrome.  He contends that he has low back pain radiating 
into his lower extremities that causes numbness and a 
tingling sensation and that such back symptomatology is more 
severe than the initially assigned evaluation of 20 percent. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

The Board notes that the schedular criteria for rating the 
spine has been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003).

The Board observes that disc pathology is evident in the 
veteran's back disability.  As such, both regulation changes, 
effective September 2002 and September 2003, are relevant to 
the evaluation of the veteran's service-connected back 
disability.  The Board notes that the May 2003 statement of 
the case and the November 2003 supplemental statement of the 
case advised the veteran of the new criteria issued in 
September 2002 and September 2003, respectively, and 
considered his back disability under such rating criteria.  
As the RO considered the veteran's back disability under the 
regulations in effect prior to September 2002, as of 
September 2002, and as of September 2003, there is no 
prejudice in the Board considering such regulation changes in 
adjudicating the veteran's initial rating claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  Specifically, the 
veteran is not prejudiced by the Board's reference to, and 
consideration of, all sets of criteria in the adjudication of 
his claim herein.  Id.  

Under all sets of regulations, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes.  

The pre-September 2003 rating criteria pertaining to the 
spine allows for a 100 percent disability rating for 
residuals of a vertebra fracture with cord involvement, 
bedridden, or requiring long leg braces.  Residuals of a 
vertebra fracture without cord involvement; abnormal mobility 
requiring a neck brace (jury mast) warrants a 60 percent 
disability evaluation.  In other cases, rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Both 
under ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) warrants a 100 percent disability rating.  
Complete ankylosis of the spine at a favorable angle warrants 
a 60 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2003).  Favorable ankylosis of the 
lumbar spine warrants a 40 percent disability rating and 
unfavorable ankylosis of the lumbar spine warrants a 50 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2003).  

Moderate limitation of motion of the lumbar spine warrants a 
20 percent disability rating.  Severe limitation of motion of 
the lumbar spine warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilateral, in standing position, 
warrants a 20 percent disability rating.  Severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

When the Board evaluates the evidence of record under the 
pre-September 2003 rating criteria applicable to spine 
disabilities, except intervertebral disc syndrome, the Board 
finds that the veteran is not entitled to a rating in excess 
of 20 percent.  The Board initially observes that February 
2002 and February 2003 MRIs revealed degenerative changes and 
degenerative disease at L4-5.  As such, Diagnostic Codes 5010 
and 5003 are for consideration.  However, as indicated in 
Diagnostic Code 5003, pertinent to arthritis, to include 
arthritis due to trauma, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  As such, Diagnostic Code 5292 pertaining to 
the limitation of motion of the lumbar spine is for 
application.  The Board finds that the medical evidence of 
record demonstrates that the veteran experiences moderate 
limitation of back motion.  Specifically, at the October 2002 
VA examination, ranges of motion were normal with the 
exception of extension, which was limited to 20 degrees, and 
right lateral flexion, which was limited to 35 degrees.  On 
active range of motion testing, the veteran complained of 
pain on left lateral flexion, but the examiner failed to 
observe objective evidence of such, as there was no wincing 
or grimacing.  At the June 2003 VA examination, range of 
motion testing revealed 65 degrees flexion, 22 degrees 
extension, 35 degrees right lateral flexion, 33 degrees left 
lateral flexion, and 25 degrees bilateral rotation.  Also, 
during flare-ups, the examiner observed that the veteran had 
a 20 percent loss of motion in all directions.  The veteran 
complained of tenderness at the end of all ranges of motion 
and there was slight wincing at the end of dorsiflexion and 
flexion on range of motion testing.  For repetitive motion, 
the veteran performed five flexions and extensions without 
evidence of further fatigue, weakness, incoordination, or 
loss of motion.  As the veteran's range of motion was 
slightly limited on objective testing and due to the June 
2003 observations of objective demonstrations of pain on 
flexion as well as the noted 20 percent loss of motion during 
flare-ups, the Board finds that the veteran's back disability 
more nearly approximates moderate limitation of motion, as 
contemplated by Diagnostic Code 5292.  See DeLuca, supra.  
Moreover, because the symptomatology required for a rating 
under this diagnostic code includes some of the same symptoms 
considered in support of a 20 percent rating for lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilateral, in standing position, 
the veteran is not entitled to a separate rating under 
Diagnostic Code 5295 (2003).  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994). 

Diagnostic Codes referable to residuals of a vertebra 
fracture, with cord involvement or demonstrating abnormal 
mobility requiring a neck brace, are inapplicable as the 
medical evidence of record fails to reflect such a fracture.  
Moreover, under Diagnostic Code 5285 (2003), the veteran is 
not entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence does not reflect 
such a deformity.  Diagnostic Codes 5286 and 5289 (2003), 
pertaining to ankylosis of the whole spine and of the lumbar 
spine, respectively, are not for application as the medical 
evidence of record demonstrates that the veteran is capable 
of range of motion.  

Pertinent to the rating of intervertebral disc syndrome, the 
Board observes that prior to September 23, 2002, Diagnostic 
Code 5293 provided for a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent rating is 
warranted where there is severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  A 20 percent 
rating is warranted where there is moderate intervertebral 
disc syndrome with recurring attacks.  

When evaluating the veteran's back disability under 
Diagnostic Code 5293, as extant prior to September 2002, the 
Board finds that the medical evidence of record fails to 
support a rating in excess of 20 percent.  Specifically, VA 
medical records dated in July 2001, October 2002, and May 
2003 demonstrate negative straight leg raising.  Likewise, a 
July 2001 treatment record notes a normal neurological 
examination and the October 2002 VA examination noted 
positive ankle jerk.  A February 2003 VA clinical record also 
noted paraspinal muscle spasms, but no neurological deficits.  
The Board recognizes the November 2002 treatment record 
indicating a mildly positive straight leg raising and the 
February 2003 MRI demonstrating possible impingement on the 
traversing right L5 nerve root as well as the veteran's April 
2003 subjective complaints of low back pain radiating to 
bilateral legs, with numbness over the posterior legs and 
tingling over the back legs.  However, such findings, taken 
into consideration with the other evidence of record, do not 
demonstrate severe intervertebral disc syndrome with 
recurring attacks and intermittent relief and, as such, the 
veteran's back symptomatology does not warrant the assignment 
of a rating in excess of 20 percent under Diagnostic Code 
5293, as extant prior to September 2002. 

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, was evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is for 
assignment when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The Board first notes that there is no evidence of record 
indicating incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician, as 
defined by Diagnostic Code 5293.  As such, for reasons 
described below, combining orthopedic and neurologic 
manifestations will result in the higher evaluation.  

Regarding orthopedic manifestations, as indicated previously, 
the medical evidence of record supports a 20 percent 
evaluation under Diagnostic Code 5292 for moderate limitation 
of motion of the lumbar spine.  Pertinent to the neurologic 
manifestations, the Board again notes the November 2002 
treatment record indicating a mildly positive straight leg 
raising and the February 2003 MRI demonstrating possible 
impingement on the traversing right L5 nerve root as well as 
the veteran's April 2003 subjective complaints of low back 
pain radiating to bilateral legs, with numbness over the 
posterior legs and tingling over the back legs.  As such, the 
Board finds that the veteran's neurologic manifestations of 
his back disability warrants a 10 percent evaluation for mild 
incomplete paralysis of the sciatic nerve, as contemplated by 
Diagnostic Code 8520 (the term "incomplete paralysis," with 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.)  See 
38 C.F.R. § 4.124a.  As such, when combining the veteran's 20 
percent orthopedic rating and 10 percent neurologic rating 
under 38 C.F.R. § 4.25, his back disability warrants a 30 
percent evaluation as of November 5, 2002, the date of the 
treatment record first indicating neurologic manifestations, 
specifically mildly positive straight leg raising. 

The new regulations that became effective on September 23, 
2003 revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2003).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the general formula, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine warrants a 30 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

When considering the veteran's back disability under the 
General Rating Formula for Disease and Injuries of the Spine, 
the Board finds that he is not entitled to a rating in excess 
of 30 percent.  Specifically, the General Rating Formula 
provides that an evaluation of 40 percent is not warranted 
unless there is unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  However, the medical evidence of record 
demonstrates that the veteran is capable of range of motion 
and as such, there is no ankylosis of his spine.  Also, such 
evidence fails to demonstrate that forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less.  
Specifically, the June 2003 VA examination reflects that the 
veteran had flexion to 65 degrees.  Therefore, an increased 
evaluation under the General Rating Formula is not warranted.  

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

See 68 Fed. Reg. 51454-51456 (August 27, 2003).  

Application of the veteran's back symptomatology to the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes does not result in a rating in excess 
of 30 percent as the medical evidence does not demonstrate 
incapacitating episodes of at least four weeks in total 
duration during the past 12 months requiring bed rest 
prescribed by a physician and treatment by a physician.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation for the 
veteran's back.  A review of the record, to include the 
medical evidence, fails to reveal any additional functional 
impairment associated with the veteran's back disability to 
warrant consideration of alternate rating codes.  

In conclusion, the Board finds that prior to November 5, 
2002, the veteran's back symptomatology more nearly 
approximates a 20 percent disability rating under Diagnostic 
Code 5292 for moderate limitation of motion of the lumbar 
spine.  As of November 5, 2002, the Board finds that the 
veteran is entitled to a 30 percent rating for his back 
disability under Diagnostic Code 5293, as amended September 
23, 2002.  The medical evidence of record otherwise fails to 
demonstrate entitlement to a rating in excess of 20 percent 
for the period from August 21, 2002, to November 4, 2002, and 
entitlement to a rating in excess of 30 percent beginning 
November 5, 2002.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

Right Knee Disability

The veteran's service-connected right knee disability is 
currently rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259, which contemplates symptomatic 
removal of semilunar cartilage.  He contends that his right 
knee causes him pain and that such knee symptomatology is 
more severe than the initially assigned evaluation of 10 
percent. 

As the veteran is appealing the initial 10 percent evaluation 
assigned to his right knee disability, the Board must 
consider whether staged ratings are appropriate.  In See 
Fenderson, supra.  However, for the reasons described below, 
the Board finds that the veteran's right knee disability does 
not warrant a rating in excess of 10 percent for any period 
during his appeal.

The Board initially notes that a 10 percent rating is the 
highest evaluation assignable under Diagnostic Code 5259.   

The Board observes that the medical evidence of record 
demonstrates degenerative joint disease of the knee.  As 
such, Diagnostic Codes 5010 and 5003 are for consideration.  
However, as indicated in Diagnostic Code 5003, pertinent to 
arthritis, to include arthritis due to trauma, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  Limitation 
of motion of the knee is contemplated in Diagnostic Codes 
5260 and 5261.  Diagnostic Code 5260 provides for a zero 
percent evaluation where flexion of the leg is only limited 
to 60 degrees.  Flexion limited to 45 degrees warrants a 10 
percent evaluation.  A 20 percent evaluation is warranted for 
flexion limited to 30 degrees.  A 30 percent evaluation is 
assigned where flexion is limited to 15 degrees.  Diagnostic 
Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to five degrees.  A 10 
percent evaluation is warranted where extension is limited to 
10 degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  Extension limited to 20 
degrees warrants a 30 percent evaluation.  A 40 percent 
evaluation is warranted for extension limited to 30 degrees.  
Extension limited to 45 degrees warrants a 50 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Diagnostic Code 5257) a separate 10 percent rating may be 
assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 
63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings 
under Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  

The relevant medical evidence demonstrates subjective 
complaints of pain and stiffness, and, objective findings of 
tenderness to palpation over the lateral joint line and the 
lateral patella border.  At the June 2003 VA examination, 
range of motion testing revealed extension to 10 degrees and 
flexion to 122 degrees.  The objective medical evidence also 
demonstrates limitation of motion with an additional 15 
percent loss of flexion during flare-ups.  The normal range 
of knee motion is from zero degrees extension to 140 degrees 
of flexion.  38 C.F.R. § 4.71, Plate I.  While the veteran 
demonstrates some limitation of flexion, such is not limited 
to 60 degrees, as required by Diagnostic Code 5260 for a 
noncompensable rating.  However, extension limited to 10 
degrees is consistent with a 10 percent rating under 
Diagnostic Code 5261.  The objective medical evidence does 
not demonstrate limitation of extension to 15 degrees.  Thus, 
a rating in excess of 10 percent is not warranted under 
Diagnostic Code 5261.  The Board also notes that separate 
evaluations for flexion and extension are not warranted under 
VAOPGCPREC 9-04 as the veteran does not meet the criteria for 
a noncompensable rating under Diagnostic Code 5260.  
Furthermore, because the symptomatology required for a rating 
under Diagnostic Code 5259, pertinent to symptomatic removal 
of semilunar cartilage, includes contemplation of limitation 
of extension that is considered in Diagnostic Code 5261, the 
veteran is not entitled to a separate rating under Diagnostic 
Code 5261.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

The Board recognizes that the veteran has complained of daily 
pain and the medical evidence indicates some functional loss 
due to pain; specifically, the October 2002 VA examiner noted 
moderate difficulty getting into a squat.  However, the 10 
percent rating currently assigned contemplates the veteran's 
additional functional loss due to pain.  As previously noted, 
the Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
that where an evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59.  However, in evaluating the veteran's right 
knee disability the Board has considered the veteran's 
subjective complaints of weakness, instability, pain, and 
additional functional loss as well as the objective finding 
of an additional 15 percent loss of flexion with flare-ups.  
Nevertheless, the criteria for a rating in excess of the 
current 10 percent have not been met.  Moreover, even 
considering the reasonable doubt provisions of 38 U.S.C.A. 
§ 5107(b), the evidence does not otherwise show that the 
degree of impairment more nearly approximates the criteria 
for a rating in excess of 10 percent under any of the 
applicable diagnostic criteria.  See also 38 C.F.R. § 4.7.

Other impairment of the knee is contemplated by Diagnostic 
Code 5257.  Pursuant to Diagnostic Code 5257, a 30 percent 
evaluation is warranted for impairment of the knee with 
severe recurrent subluxation or lateral instability.  A 20 
percent evaluation is warranted for impairment of the knee 
with moderate recurrent subluxation or lateral instability.  
A 10 percent evaluation is warranted for impairment of the 
knee with slight recurrent subluxation or lateral 
instability.  

The knee was noted as stable on both the October 2002 and 
June 2003 VA examinations.  The veteran denied any locking of 
the knee at his October 2002 VA examination.  As such, the 
objective medical evidence does not demonstrate recurrent 
subluxation or lateral instability.  Thus, Diagnostic Code 
5257 is inapplicable.  Also, the objective medical evidence 
does not demonstrate ankylosis of the knee or dislocated 
semilunar cartilage of the knee with frequent episodes of 
locking.  Thus, Diagnostic Codes 5256 and 5258 are not for 
consideration.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation for the 
veteran's right knee.  A review of the record, to include the 
medical evidence, fails to reveal any additional functional 
impairment associated with the veteran's right knee 
disability to warrant consideration of alternate rating 
codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation of his right knee disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.





Extra-Schedular Consideration

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2004).  The medical evidence fails to 
demonstrate any frequent hospitalizations for the veteran's 
ankle, back, or knee disabilities.  Furthermore, the record 
does not show that such disabilities are unusually 
manifested.  However, the veteran has stated that he missed 
time from work due to his service-connected disabilities.  
Also, a May 2003 statement from the veteran's employer 
indicates that the veteran could not perform normal duties 
because of his physical condition and that one day of work 
required two days of recuperation before the veteran could 
work again.  However, in a September 2003 rating decision, 
the veteran was granted entitlement to individual 
unemployability pursuant to 38 C.F.R. § 4.16(a), effective 
March 1, 2003, the date the veteran left his employment.  As 
such, the veteran is already being compensated for the 
adverse affect his service-connected disabilities had on his 
employment.  Additionally, the medical evidence shows that 
any objective manifestations of the veteran's disabilities 
are exactly those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the veteran's service-connected 
disabilities would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.




ORDER

Entitlement to a rating in excess of 20 percent for service-
connected right ankle fracture with residual traumatic 
arthritis is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected lumbar spinal stenosis with disc 
bulges, L3-4, for the period from August 21, 2002, to 
November 5, 2002, is denied.

Entitlement to an initial evaluation of 30 percent, and no 
more, for service-connected lumbar spinal stenosis with disc 
bulges, L3-4, beginning November 5, 2002, is granted, subject 
to the controlling laws and regulations governing the payment 
of monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for 
service-connected medial meniscal tear of the right knee is 
denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


